     Case: 1:20-cv-00143-DMB-DAS Doc #: 6 Filed: 07/10/20 1 of 1 PageID #: 353




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

GWC PROPERTIES, INC                                                                      PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:20-CV-143-SA-DAS

MAXUM CASUALTY INSURANCE COMPANY                                                    DEFENDANT

                                      ORDER OF RECUSAL

         The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on July 8, 2020. Judge Aycock, on her own motion, hereby RECUSES herself from this

cause.

         It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

         This, the 10th day of July, 2020.

                                                       /s/ Sharion Aycock
                                                      UNITED STATES DISTRICT JUDGE
